Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sandon Duncan (Reg. No. 61,141) on 01/27/2022.

The application has been amended as follows: 

Claim 11 has been amended such that the “phrase “the proximal mounting platform” has been changed to –the mounting platform.—

Claim 14 has been rewritten as follows:

An adjustable retaining arm system comprising:
a rigid support structure;
an arm comprising rigid arm segments arranged along a longitudinal axis of the arm and forming articulation joints between the arm segments, a cable extending through the arm segments, a proximal mounting platform coupled to a proximal end of the arm segments and configured to rapidly attach and detach the arm from the rigid support structure, and a tool adapter configured to couple a tool to the arm, wherein the proximal mounting platform is configured to couple and decouple a proximal end of the cable to and from the cable receiver of a cable tensioning system, wherein the cable tensioning system is supported by the rigid support structure and comprising a receiver that engages a proximal end of the cable and a powered actuator that applies tension on the cable;
a user input device; and
an electronic control system configured to receive user input signal from the user input device, and based on the user input signal the electronic control system is configured to change the arm between at least an adjustable state and a rigid state by electronically causing the powered actuator to move the receiver and thereby adjusting the amount of tension that is applied to the cable by the actuator cable tensioning system;
wherein in the adjustable state the arm can be arranged in a desired position by articulation at the joints between the arm segments such that the tool coupled to the arm can be placed in a desired position relative to a tool subject, and in the rigid state the tension in the cable applies sufficient axial 
wherein the cable extends through the proximal mounting platform and through the rigid support structure to the receiver.


Allowable Subject Matter

Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1 and 14 in their entireties with particular attention given to the subject matter constituting the amendment to claim 14 – the same subject matter appears in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792